                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

RUSSEL BUSTER,                                      )
                                                    )
                                                    )
       Plaintiffs,                                  )
                                                    )
vs.                                                 )       Case No.: 1:21-cv-137-TFM-M
                                                    )
B&D MARITIME, INC,                                  )
RANDY W. BOGGS,                                     )
TCJ HOLDINGS, LP,                                   )
WILLIAMS MANAGEMENT LLC                             )
and THOMAS P. WILLIAMS, JR.,                        )
                                                    )
       Defendants,                                  )
                                                    )
and                                                 )
                                                    )
B&D MARITIME, INC., AS OWNER                        )
OF THE WEATHER OR KNOT                              )
FOR EXONERATION FROM OR                             )
EXONERATION FROM OR                                 )
LIMITATION OF LIABILITY,                            )
                                                    )
and                                                 )
                                                    )
TCJ HOLDINGS, LP, AS OWNER                          )
OF THE ASHLEY MARIE GRACE,                          )
FOR EXONERATION FROM OR                             )
LIMITATION OF LIABILITY.                            )

    ORDER APPROVING TCJ HOLDINGS, LP’S LETTER OF UNDERTAKING,
 RESTRAINING PROSECUTION OF CLAIMS, DIRECTING ISSUANCE OF NOTICE
              AND SETTING DEADLINE TO ASSERT CLAIMS

       Pending before the Court is TCJ Holdings, LP's Motion for Interim Relief and for Entry of

a Concursus Order (Doc. 20, filed June 23, 2021). Having filed a Third-Party Complaint for

Exoneration from or Limitation of Liability (“Limitation Complaint”) (Doc. 18), TCJ Holdings,

LP, as owner of the vessel ASHLEY MARIE GRACE, seeks exoneration from or limitation of

liability, pursuant to 46 U.S.C. §§ 30501, et seq., 46 U.S.C. §§ 30101, et seq., and Rule F of the




                                           Page 1 of 4
Supplemental Rules for Certain Admiralty or Maritime Claims of the Federal Rules of Civil

Procedure, for loss, damage or injury, caused, occasioned, or occurring as a result of the incident

occasioned on September 16, 2020, as is more fully described in the Limitation Complaint.

       The Limitation Complaint having stated the value of TCJ Holdings, LP’s interest in the

ASHLEY MARIE GRACE at the end of such voyage and any pending freight does not exceed

$324,478.14 as set forth in the Third-Party Complaint and its sworn Declaration of Vessel Value.

See Doc. 18 generally.

       TCJ Holdings, LP submitted to the Court, as security for the benefit of claimants, a letter

of undertaking not less than equal to the amount or value of TCJ Holdings, LP's interest in the

ASHLEY MARIE GRACE and her pending freight in the sum of $325,478.14 - which includes

the $324,478.14 value plus security for costs in the sum of $1,000.00 pursuant to S.D. ALA. CIV.

R. 105(a), with interest at six (6%) percent per annum from its date, executed by a duly authorized

agent for TCJ Holdings, LP's liability insurer. See Doc.18-2; Doc. 19.

       Accordingly, TCJ Holdings, LP's Motion for Interim Relief and for Entry of a Concursus

Order, (Doc. 20) is GRANTED. The Court finds the Motion to be in compliance with Rule F(1),

Supplemental Rules for Certain Admiralty and Maritime Claims, and ORDERS as follows:

   1) The above-described Letter of Undertaking deposited by TCJ Holdings, LP with the Court

       for the benefit of claimants, in the amount of $325,478.14, as security for value of the

       Ashley Marie Grace and its pending freight and as security for costs, plus 6% per annum

       interest, is ACCEPTED and APPROVED, subject to the right of any claimant to petition

       the Court for an increase in such security.

   2) Notice shall be issued by the Clerk of Court to all persons asserting claims with respect to

       which the Third-Party Complaint for Exoneration from or Limitation of Liability,

       admonishing them to file their respective claims with the Clerk of Court in writing, and to




                                           Page 2 of 4
   serve on counsel for TCJ Holdings, LP, a copy thereof on or before September 3, 2021,

   or be defaulted, and that if any claimant desires to contest either the right to exoneration

   from or the right to limitation of liability, he shall file and serve on counsel for TCJ

   Holdings, LP an Answer to the Third-Party Complaint for Exoneration from or Limitation

   of Liability on or before the said date, unless his claim has included an Answer to the Third-

   Party Complaint for Exoneration from or Limitation of Liability, so designated, or be

   defaulted.

3) The aforesaid notice shall be published in the Mobile Press-Register once a week, for four

   consecutive weeks, prior to the date fixed with the filing of claims, as provided by F. R.

   CIV. P. SUPP. F and copies of the notice shall also be mailed to any known claimants.

   Petitioner TCJ Holdings, LP is responsible for coordinating with the U.S. Marshal and the

   Mobile Press-Register as to the publication dates.

4) The further prosecution of any and all actions, suits, claims and proceedings already

   commenced and the commencement or prosecution hereafter of any and all suits, actions

   or proceedings of any nature in any jurisdiction, against TCJ Holdings, LP, the Ashley

   Marie Grace, their employees and/or insurers arising from the incident occasioned on

   September 16, 2020, as is more fully set forth in the Third-Party Complaint for Exoneration

   from or Limitation of Liability, are hereby RESTRAINED, STAYED, and ENJOINED

   until the hearing and determination of this action exclusively.

5) Service of this Order as a restraining order may be made by mailing a conformed copy

   thereof by certified mail to the person or persons to be restrained or to their respective

   counsel, or alternatively, delivered by hand.




                                        Page 3 of 4
DONE and ORDERED on this, the 6th day of July 2021.

                                /s/ Terry F. Moorer
                                TERRY F. MOORER
                                UNITED STATES DISTRICT JUDGE




                               Page 4 of 4
